 



HOLOGIC, INC.

2014 HOLOGIC SHORT-TERM INCENTIVE PLAN

(the “STIP”)

 

Performance-Based Compensation

 

Reference is made to the Hologic, Inc. 2008 Equity Incentive Plan previously
approved by the Company’s Stockholders (the “2008 Plan”). Capitalized terms used
herein and not otherwise defined shall have the same meanings as set forth in
the 2008 Plan. It is intended that the awards granted hereunder (the “Awards”)
to persons who are or may become Covered Employees for the applicable period
qualify, to the extent consistent therewith, as Annual Incentive Awards under
Section 7 of the 2008 Plan and, to the extent applicable, “performance-based
compensation” under Section 162(m) of the Internal Revenue Code (the “Code”).
Without limiting the foregoing, it is further intended that if all or a portion
of an Award to any Covered Employee does not so qualify (either as an Annual
Incentive Award or performance based compensation), it shall not affect the
qualification of that portion of an Award that would otherwise so qualify, or
otherwise reduce a participant’s Award hereunder. The terms and conditions of
the 2008 Plan, including without limitation the individual award limits set
forth therein, shall apply to any Award, or portion thereof, that shall qualify
as an Annual Incentive Award thereunder. With respect to any Awards hereunder
intended to qualify as performance based compensation for a Covered Employee
under Section 162(m) of the Code, in the event of any inconsistencies between
the 2008 Plan and this document or any other document evidencing the Award, the
terms of the 2008 Plan shall control.

 

Administration

 

The STIP will be administered by the Compensation Committee of the Board of
Directors of the Company (the “Compensation Committee”). The Compensation
Committee, in its sole discretion, shall have the authority to grant and amend
Awards, to adopt, amend and repeal rules relating to the STIP and to interpret
and correct the provisions of the STIP and any Award. The Compensation Committee
shall have the authority, subject to the express limitations of the STIP and the
2008 Plan, (i) to construe and determine the respective Awards and the STIP,
(ii) to prescribe, amend and rescind rules and regulations relating to the STIP
and any Awards, (iii) to determine the terms and provisions of the respective
Awards, which need not be identical, (iv) to create sub-plans hereunder
necessary to comply with laws and regulations of any foreign country in which
the Company may seek to grant an Award, and (v) to make all other determinations
in the judgment of the Compensation Committee necessary or desirable for the
administration and interpretation of the STIP. The Compensation Committee may
correct any defect or supply any omission or reconcile any inconsistency in the
STIP or any Award in the manner and to the extent it shall deem expedient to
carry the STIP or any Award into effect and it shall be the sole and final judge
of such expediency. All decisions by the Compensation Committee shall be final
and binding on all interested persons. Neither the Company nor any member of the
Compensation Committee shall be liable for any action or determination relating
to the STIP.

 

To the extent permitted by applicable law, the 2008 Plan or the listing
standards of any exchange upon which the Company’s Common Stock may be listed,
the Committee may delegate any or all of its powers under the STIP, as it
relates to the determination of Awards and eligibility under the STIP (other
than Awards made to executive officers), to one or more committees or
subcommittees of the Compensation Committee or the Board, or to one or more
executive officers of the Company; provided, however, that unless otherwise
expressly provided, no such delegation of authority shall limit the Compensation
Committee’s discretionary authority to alter the amount or payment of any Award
to any participant as set forth herein, and any Awards made to any executive
officers of the Company (including without limitation any Covered Employee),
including without limitation the achievement of target performance objectives,
shall be subject to the final review and approval of the Compensation Committee.

 



 

 

 

Eligibility

 

Unless otherwise determined by the Compensation Committee, which retains sole
discretion of eligibility under the STIP, the eligible participants under the
STIP shall include the Company’s officers, vice presidents, operational
directors, managers and such other employees that have been identified by
management as key contributors. Notwithstanding anything to the contrary in the
foregoing, unless otherwise approved by the Compensation Committee, participants
shall not include persons, including officers, who are otherwise participating
in a Company commission-based plan.

 

Targets

 

Subject to the discretion of the Compensation Committee, targeted payout levels
(“Targeted Payout Levels”) will be achieved at a combination of corporate,
divisional and/or individual goals established for each participant, as well as
discretionary allocations established by the Committee. A participant’s bonus
components and the weighting of those components are determined by such
participant’s title and/or role.

 

Funding

 

Subject to the discretion of the Compensation Committee, aggregate funding of
the STIP will be based upon the level of the Company’s achievement of the
corporate and divisional financial goals established for the STIP. The Company
shall not have any obligation to establish any separate fund or trust or other
segregation of assets to provide for payments under the STIP.

 

Maximum and Minimum Bonus Payout; No Right to Employment

 

The maximum bonus payouts for all participants will be 200% of Targeted Payout
Levels (e.g., a participant with a Targeted Payout Level of 50% of annual base
salary target would be eligible for a 100% payout). The Compensation Committee
reserves the right, in its sole discretion, to decrease any bonus payouts to any
participant under the STIP, regardless of the level of bonus targets that have
been achieved (or bonus levels that have been estimated), including, without
limitation, to reduce or provide for no bonus payout to a participant even
though one or more targets under the STIP have been achieved. Neither the STIP,
nor any action taken pursuant to the STIP, will be construed as giving any
employee any right to continued employment with the Company or any of its
subsidiaries. For the avoidance of doubt, the Committee does not have discretion
to increase any Award under this STIP that is intended to qualify as
“performance-based compensation” for purposes of Section 162(m) of the Code, to
a person who is likely to be a Covered Employee.

 

STIP Nonexclusive

 



 

 

 

Nothing in this STIP shall preclude the Company from granting any bonus or other
award to a person, who is likely to be a Covered Employee or otherwise, that is
not intended to qualify as “performance-based compensation” for purposes of
Section 162(m) of the Code upon such terms and conditions as may be determined
by the Board or the Committee, without regard to the limitations set forth in
this STIP.

 

Recoupment/Claw-Back of Awards

 

Notwithstanding any other provision of this STIP to the contrary, any Awards
granted under this STIP shall be subject to the terms of any compensation
recoupment or claw-back policy implemented by the Company, as any such policy
may be amended from time to time, and/or subject to recoupment as required by
any other provisions of any law (including, without limitation, Section 10D of
the Securities Exchange Act of 1934, as amended), government regulation or stock
exchange listing requirement.

 

 



 

